Exhibit 10.3

November 30, 2019

Thomas Soloway

Re: RETENTION AGREEMENT

Dear Tom:

As you know, Astellas Pharma Inc. (“Parent”), through a subsidiary, intends to
acquire Audentes Therapeutics, Inc. (the “Company”) pursuant to an Agreement and
Plan of Merger among Parent, the Company and the other parties thereto (the
“Merger Agreement”). We believe that your continued engagement during a
retention period (the “Retention Period”) following the consummation of the
transaction contemplated by the Merger Agreement (the “Merger”) is essential to
ensuring that the enterprise is a success. Accordingly, the Company wishes to
amend the Executive Employment Agreement between you and the Company, dated as
of March 9, 2018 (as amended by this letter, your “Employment Agreement”) as
provided in this letter (this “Letter”). This Letter shall become effective as
of the consummation of the Merger (the “Closing”) and is conditioned on the
occurrence of the Closing. Capitalized terms used but not defined in this Letter
have the meanings set forth in the Employment Agreement.

1. Retention Arrangement. To provide you with an incentive to remain with the
Company following the Closing, you will be eligible for an aggregate cash
retention award in an amount equal to $1,732,000 (the “Retention Bonus”). Your
right to receive the Retention Bonus shall vest in two equal installments on
each of the first and second anniversaries of the Closing (each anniversary, a
“Retention Date”), subject to your continued employment with the Company (or any
of its subsidiaries, successors or affiliates, including Parent) from the
Closing until the applicable Retention Date. Each installment will be payable
within 40 days following the applicable Retention Date subject to your executing
a general release substantially in the form enclosed as Exhibit A to this Letter
(as may be reasonably updated by the Company, including to ensure
enforceability, the “Release”) within 21 days following the applicable Retention
Date and such Release becoming effective. Each installment of the Retention
Bonus will be subject to applicable withholding and deductions.

2. Termination of Employment.

a. If your employment terminates for any reason, you will be entitled to the
payments and benefits (if any) required by Section 9 of your Employment
Agreement, including severance in the event of a termination without Cause or
resignation for Good Reason, subject to the terms and conditions thereof, as
amended (including the amended definition of Good Reason set forth in Section 3,
below). You will not be entitled to payment under any severance plan, program or
policy of Parent.

b. Additionally, in the event of a termination without Cause, resignation for
Good Reason or termination due to death or Disability, you (or your estate, as
applicable) shall be eligible to receive any unpaid portion of the Retention
Bonus. Any such unpaid portion will be payable within 60 days following your
termination date, subject to, in the case of a termination without Cause or
resignation for Good Reason, your executing the Release within 45 days following
your termination date, and such Release becoming effective. Any such payment of
the Retention Bonus will be subject to applicable withholding and deductions.



--------------------------------------------------------------------------------

3. Good Reason. Under your Employment Agreement, you are entitled to certain
benefits if you terminate your employment for “Good Reason.” In consideration of
your eligibility for the Retention Bonus, the term “Good Reason” is amended to
read as follows:

“Good Reason” means any of the following taken without Executive’s written
consent and provided (a) the Company receives, within thirty (30) days following
the occurrence of any of the events set forth in clauses (i) through
(iii) below, written notice from Executive specifying the specific basis for
Executive’s belief that Executive is entitled to terminate employment for Good
Reason, (b) the Company fails to cure the event constituting Good Reason within
thirty (30) days after receipt of such written notice thereof, and (c) Executive
terminates employment within the earlier of ten days (10) days following
expiration of such cure period or receipt from the Company that such
deficiencies will not be cured: (i) the assignment to Executive of duties that
are substantially inconsistent with the professional skills associated with
Executive’s position immediately prior to Closing and if such assignment is a
material diminution in Executive’s duties prior to such assignment; (ii) a
decrease in Executive’s Base Salary and Target Bonus, combined, by more than 10%
(other than in connection with a general decrease in the cash compensation of
all other officers); and (iii) the relocation of the Executive to a facility or
a location more than twenty five (25) miles from Executive’s then current
location; provided, however, that Executive agrees and acknowledges that
Executive will not have “Good Reason” to terminate employment solely because of
the Merger or because, after the Closing, the Company will no longer be an
independent company publicly traded on a U.S. securities exchange and Executive
will be employed by a subsidiary of Parent.

4. Confidentiality.

a. You agree to keep the fact and substance of this Letter completely
confidential. You understand that this confidentiality restriction includes and
expressly prohibits disclosure through social media, including social or
professional networking websites, blogs, internet message boards, and/or video
sharing websites. Except as otherwise provided in this Letter, you may disclose
this Letter only to your current spouse/registered domestic partner, your
attorney and your tax and financial advisors, and to each of them only if you
first specifically and expressly inform such person of this confidentiality
obligation and such person also agrees to be so bound. By your signature below,
you represent that you have not, directly or through any third party, disclosed
to any unauthorized person the fact or terms of this Letter before signing it.

b. No provision of this Letter or the Release prohibits you from reporting or
disclosing any actual, possible or potential violation of any federal, state or
local law or regulation to any governmental agency or entity, or making other
reports or disclosures that are protected under the whistleblower provisions of
any federal, state or local law or regulation, in each such case without any
prior authorization of, or prior, contemporaneous or subsequent notice to, the
Company or Parent.



--------------------------------------------------------------------------------

5. Miscellaneous

a. Except as expressly modified by this Letter, all of the terms, provisions,
and conditions of your Employment Agreement, including the Executive Invention
Assignment and Confidentiality Agreement, remain in full force and effect.
Nothing in this Letter shall change the “at will” nature of your employment, as
described in Section 3 of your Employment Agreement; nor shall any provision of
your Employment Agreement or this Letter be construed to limit in any way
Parent’s or the Company’s right to amend or terminate any employee benefit plan
or policy at any time and for any reason. Your Employment Agreement may not be
further modified before or after the Closing unless the modification is in
writing and signed by each of you and the Company.

b. This Letter shall operate for the benefit of, and shall be enforceable by,
Parent, who is an intended third-party beneficiary. This Letter may not be
amended without the written consent of Parent and the written agreement of the
Company and you.

c. The payment of the Retention Bonus is intended to be exempt from the rules
governing deferred compensation under section 409A of the Internal Revenue Code
of 1986, as amended, and this Letter shall be interpreted accordingly.

d. This Letter shall be governed by and interpreted under the laws of the State
of California, without regard to conflict of law principles that might refer
interpretation to the laws of another jurisdiction.

6. Opportunity to Review. You acknowledge that you have had an adequate
opportunity to independently review and read and obtain independent legal advice
from counsel of your choosing with respect to the details of this Letter, and
you confirm that you are executing this Letter freely, voluntarily, and without
duress.

*            *             *

As noted above, this Letter is contingent upon the Closing as contemplated by
the Merger Agreement. Accordingly, this Letter will become null and void in all
respects if the Merger is not completed, for whatever reason, including any
termination of the Merger Agreement in accordance with its terms. In such case,
the terms of your Employment Agreement without this Letter shall continue to
govern your employment relationship with the Company, unless otherwise agreed by
the parties in writing.

We look forward to working together toward the Company’s future success.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Letter to be executed as
of the date first above written.

 

THOMAS SOLOWAY

/s/ Tom Soloway

AUDENTES THERAPEUTICS, INC.

By:  

/s/ Natalie Holles

Name: Natalie Holles Title: President and Chief Operating Officer

[Signature Page to Retention Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

In exchange for the receipt of the amount described in Section [1][2(b)] (the
“Retention Bonus”) of the letter agreement dated as of November 30, 2019 (the
“Letter”) with Audentes Therapeutics, Inc. (the “Company”), Thomas Soloway
agrees as follows:

1. Release.

a. In exchange for and as a condition of the Company’s promises in the Letter,
you, on behalf of yourself and anyone who may claim by or through you, agree to
release, to the fullest extent permitted by law, all claims (whether statutory,
equitable, or common law) (other than set forth in Section 2) that you have or
may have against the Company, Astellas Pharma Inc. (“Parent”) and all of their
respective current and former officers, employees, attorneys, contractors,
pension and welfare plans (and their insurers, plan and claim administrators,
fiduciaries, trustees, and service providers), subsidiaries, affiliates, agents,
successors, and assigns (“Released Parties”), including, but not limited to, all
claims (whether statutory, equitable, or common law) that you have or may have
arising out of your employment with the Company and/or Parent or any of their
respective subsidiaries or affiliates. You acknowledge and agree that this
release includes all claims which you do not know or suspect to exist in your
favor against any of the Released Parties as of the date of your signature
below, and that it is intended to and will release those claims in full.

b. You acknowledge and agree that you are familiar with Section 1542 of the
Civil Code of the State of California (“Section 1542”), which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

You hereby waive and relinquish any rights and benefits that you may have under
Section 1542 or any similar statute or common law principle of any jurisdiction
with respect to the release of claims (other than as set forth in Section 2).
You acknowledge that you may hereafter discover facts in addition to or
different from those that you now know or believe to be true with respect to the
subject matter of this release, but it is your intention to fully and finally
and forever settle and release any and all claims (other than as set forth in
Section 2) that do now exist, may exist or heretofore have existed with respect
to the subject matter of this release. In furtherance of this intention, the
release contained herein shall be and remain in effect as full and complete
releases notwithstanding the discovery or existence of any such additional or
different facts.

2. Exclusions from Release. This release does not apply to (a) any right to the
Retention Bonus; (b) any right to the payments and benefits (if any) required by
Section 9 of your Employment Agreement (as defined in, and amended by, the
Letter) which right arises based on events that occur separate and independent
from, and subsequent to, the Merger and the Closing (each as defined in the
Letter); (c) any other claims arising out of any acts or omissions that occur
after you sign this release; (d) any claims or rights that cannot be waived by
law, including your rights (if any) to workers’ compensation or unemployment
compensation benefits; or (e) any claims or right for indemnification or defense
pursuant to the Merger or under the Company’s certificate of incorporation or
bylaws or any other agreement between you and the Company. [In addition, this
release does not affect your ability to challenge the validity of this release
under the Older Workers Benefit Protection Act of 1990 (29 U.S.C. §§ 621 et
seq.).]1



--------------------------------------------------------------------------------

This release does not prohibit you from making a good faith report to
governmental authorities of suspected violations of law and/or cooperating with
any governmental investigation or inquiry. Furthermore, nothing in this release
affects your right to file a charge with an administrative agency (such as the
Equal Employment Opportunity Commission or any state law equivalent) or to
participate in any investigation by such agency. You understand, however, that
you are waiving, to the fullest extent permitted by law, any right to recover
any money or other personal relief in connection with any claim, charge, or
investigation brought on your behalf or for your benefit.

3. [Age Discrimination Claims. You acknowledge that, by virtue of your age, the
Age Discrimination in Employment Act (“ADEA”) (29 U.S.C. §§ 621 et seq.) may
provide you with certain rights this release will extinguish. You are hereby
advised by the Company to consult with an attorney about your rights before
signing this release.]2

4. Time. You have at least [twenty-one (21)][forty-five (45)] calendar days to
consider this release before signing it[, and an additional seven (7) days to
revoke it after signing. To revoke this release, you must transmit written
notice to [•] by e-mail ([•]) or fax ([•]) during normal business hours on the
seventh calendar day after signing this release]3. You will not receive the
portion of the Retention Bonus to which this release relates unless you return
this release by 5 p.m. Central Time on [    ][, and do not revoke this
release]4.

You may sign this release sooner than the [21st][45th] day after you receive it,
although you are not required to do so. If you sign this release before the full
[21][45]-day period expires, you acknowledge that you have had enough time to
consider this release and that you voluntarily waive any remaining time. [This
release will take effect on the day that]5[Unless revoked, this release will
take effect on the eighth (8th) calendar day after]6 you transmit your signature
to [•], by e-mail ([•]) or fax ([•]).

5. Confidentiality of Release. You agree to keep the fact and substance of this
release completely confidential. You understand that this confidentiality
restriction includes and expressly prohibits disclosure through social media,
including social or professional networking websites, blogs, internet message
boards, and/or video sharing websites. Except as otherwise provided in this
release, you may disclose this release only to your current spouse/registered
domestic partner, your attorney and your financial advisors, and to each of them
only if you first specifically and expressly inform such person of this
confidentiality obligation and such person also agrees to be so bound. By your
signature below, you represent that you have not, directly or through any third
party, disclosed to any unauthorized person the fact or terms of this release
before signing it.

 

 

1

Note to Draft: To be included if signer is age 40 or over at the time this
release is signed.

2

Note to Draft: To be included if signer is age 40 or over at the time this
release is signed.

3

Note to Draft: To be included if signer is age 40 or over at the time this
release is signed.

4

Note to Draft: To be included if signer is age 40 or over at the time this
release is signed.

5

Note to Draft: To be included if signer is under age 40 at the time this release
is signed.

6

Note to Draft: To be included if signer is age 40 or over at the time this
release is signed.



--------------------------------------------------------------------------------

No provision of this release prohibits you from reporting or disclosing any
actual, possible or potential violation of any federal, state or local law or
regulation to any governmental agency or entity, or making other reports or
disclosures that are protected under the whistleblower provisions of any
federal, state or local law or regulation, in each such case without any prior
authorization of, or prior, contemporaneous or subsequent notice to, the
Company.

6. No Proceedings; Compliance with Subpoena. Except as permitted in Section 2,
you will not instigate, cause, advise, or encourage any other person or entity
to file a lawsuit in any court or to initiate an arbitration proceeding against
any of the Released Parties. Nothing in this Section prevents you from
consulting with your own attorney about any matter or from complying with a
subpoena. Before complying with any subpoena related to the Released Parties,
however, you agree, to the fullest extent permitted by law, to provide a copy of
the subpoena within three (3) business days to [•], by e-mail ([•]) or fax
([•]).

7. Non-Admissions. This release is not, will not be construed as, and will not
be admissible in any proceeding as evidence of an admission by any of the
Released Parties of any violation of law or wrongdoing of any kind. The Released
Parties expressly deny any such liability or wrongdoing.

8. Miscellaneous. You also agree and acknowledge that:

a. You have read and understand this release;

b. You have been advised and had adequate time to seek representation by an
attorney of your choice in connection with the negotiation of this release;

c. You have adequate time to review and consider this release before signing it;

d. [You have been advised that you have the right to revoke this release by
providing written notice within the seven (7) day period following the date on
which you sign this release;]7

e. You are entering into this release knowingly and voluntarily;

f. You have not suffered any on-the-job injury for which you have not already
filed a claim;

g. You have not relied on any representation or statement not set forth in this
release in deciding to sign it;

h. The consideration provided to you in exchange for this release is in addition
to anything of value that you would otherwise be entitled to receive from the
Company; and

i. This release cannot be amended or modified except by a writing signed by you
and the Company.

9. Arbitration. Except for an action for injunctive relief to enforce the terms
of this release, any disputes arising out of this release or the matters
released by its terms, including questions as to arbitrability, will be heard in
San Francisco, before a single neutral arbitrator selected from a list provided
by and in accordance with JAMS rules, or as the parties may otherwise agree. The
arbitrator’s decision and/or award will be final and binding, and a party may
request a court to enter judgment on any award. Unless otherwise provided by
law, the arbitrator’s fees and expenses shall be borne equally by the parties,
and all other fees and expenses relating to arbitration shall be borne by the
party incurring them.

 

 

7

Note to Draft: To be included if signer is age 40 or over at the time this
release is signed.



--------------------------------------------------------------------------------

10. Choice of Law. The law of the state of California will govern the
interpretation of this release.

PLEASE READ RELEASE AGREEMENT CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF
ALL KNOWN AND UNKNOWN CAUSES OF ACTION AND WILL SERVE AS A DEFENSE TO ANY CAUSE
OF ACTION OR LAWSUIT THAT YOU MAY BRING.

THOMAS SOLOWAY

 

 

Date:  

 